UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

            - against -                          MEMORANDUM AND ORDER

CESAR PEREYRA-POLANCO,                              19 Cr. 10 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      Defendant    Cesar     Pereyra-Polanco     moves     for   compassionate

release, or, in the alternative, temporary release, from the

Metropolitan Detention Center (the “MDC”), where he has served

three   months    of   his   40-month    sentence    for    distributing    and

possessing with intent to distribute heroin and fentanyl.                   Mr.

Pereyra-Polanco, who is 71 years old, argues that his age and his

“health conditions,” in the setting of the MDC during the COVID-

19 pandemic, warrant his release.1            The Government opposes Mr.

Pereyra-Polanco’s motion.

      Mr. Pereyra-Polanco moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i), which permits a court to “reduce a term

of imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling


1 While Mr. Pereyra-Polanco bases his motion in part on his “health conditions,”
e.g., ECF No. 50 at 22, he fails to state what those conditions are.          By
contrast, during his presentence interview, Mr. Pereyra-Polanco described his
physical health as “good,” and noted only that he has hypertension, which he
treats with prescription medication. ECF No. 38 at 9.
reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”     18 U.S.C. § 3582(c)(1)(A).   However, a

court   may   reduce   a    defendant’s   sentence   under   Section

3582(c)(1)(A)(i) only “upon motion of the Director of the Bureau

of Prisons” or “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A).

     The Director of the Bureau of Prisons has made no such motion,

and Mr. Pereyra-Polanco admits that he has not satisfied, let alone

tried to satisfy, the requirements for bringing his own motion.

Mr. Pereyra-Polanco nonetheless argues that, during a crisis such

as the COVID-19 pandemic, the Court has the authority to waive

compliance with Section 3582(c)(1)(A)’s exhaustion requirement,

and that it should do so.    The Government contends that the Court

lacks the authority to excuse such compliance.

     The Second Circuit has not addressed whether courts may waive

a defendant’s compliance with Section 3582(c)(1)(A)’s exhaustion

requirement, and district courts in the Second Circuit are divided




                                 -2-
on the issue.         See United States v. Haney, No. 19-cr-541 (JSR),

--- F.Supp. 3d ---, 2020 WL 1821988, at *1 n.1 (S.D.N.Y. Apr. 13,

2020)     (collecting      and   comparing     cases).        After   careful

consideration of the decisions of those district courts, the Court

concludes that it cannot waive Mr. Pereyra-Polanco’s compliance

with Section 3582(c)(1)(A)’s exhaustion requirement substantially

for the reasons set forth in Judge Furman’s decision in United

States v. Roberts, No. 18-cr-528 (JMF), 2020 WL 1700032, at *2

(S.D.N.Y. Apr. 8, 2020).         Accordingly, as Mr. Pereyra-Polanco has

failed to exhaust his administrative remedies, his motion for

compassionate release must be, and therefore is, denied.

      Mr. Pereyra-Polanco argues in the alternative that Section

3582(c) and 18 U.S.C. § 3142(i) each empower the Court to release

him   from    confinement    temporarily     until   the   COVID-19   pandemic

abates.      The Government contends that neither statute confers such

authority on the Court.

      The Court agrees with the Government. Section 3582(c) “simply

authorizes a court to ‘reduce the term of imprisonment,’ and says

nothing       about    temporary    release     or    other    such     exotic

possibilities.”        Haney, 2020 WL 1821988, at *7 (quoting 18 U.S.C.

§ 3582(c)(1)(A)).        Section 3582(c) therefore does not grant the

Court the authority to release Mr. Pereyra-Polanco temporarily




                                      -3-
until the COVID-19 pandemic abates.   See id.; see also    Roberts,

2020 WL 1700032, at *3 (“[T]he only way to grant Ms. Roberts the

relief she seeks (i.e., release from prison) under Section 3582(c)

is to reduce her sentence to time served -- in other words, to

permanently release her.” (emphasis in original)).        Moreover,

Section 3142(i), which “permit[s] the temporary release of the

person . . . to the extent that the judicial officer determines

such release to be necessary for preparation of the person’s

defense or for another compelling reason,” 18 U.S.C. § 3142(i),

applies only to defendants awaiting trial or sentencing, and

therefore does not apply to defendants, such as Mr. Pereyra-

Polanco, who have already been sentenced, see United States v.

Hernandez, No. 19 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y.

Mar. 25, 2020) (“The statute authorizing the temporary release of

defendants awaiting trial or sentence, 18 U.S.C. § 3142(i), does

not apply to sentenced defendants.”). Thus, the two cases on which

Mr. Pereyra-Polanco relies in arguing for temporary release under

Section 3142(i) -- United States v. Stephens, No. 15 Cr. 95 (AJN),

--- F.Supp. 3d ---, 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020), and

United States v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225 (Mar.

19, 2020) -- concerned defendants who were not yet sentenced.




                               -4-
                            CONCLUSION

      Mr. Pereyra-Polanco’s motion for compassionate release, or,

in the alternative, temporary release, is denied without prejudice

for the reasons stated herein.   The Clerk of Court is respectfully

directed to terminate the motions pending at docket entries 50 and

51.

          SO ORDERED.

Dated:    New York, New York
          April 14, 2020

                                       ____________________________
                                           NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                 -5-
